United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604


                                   September 11, 2006

                                         Before

                           Hon. Richard A. Posner, Circuit Judge

                           Hon. Frank H. Easterbrook, Circuit Judge

                           Hon. Ilana Diamond Rovner, Circuit Judge

No. 06-1224

UNITED STATES OF AMERICA,                         Appeal from the United States District
    Plaintiff-Appellee,                           Court for the Southern District of
                                                  Indiana, Indianapolis Division.
        and,
                                                  No. 1:99-CV-01693
STATE OF NEW YORK, et al.,
    Plaintiffs-Intervenors-Appellees,             Larry J. McKinney, Chief Judge.

        v.

CINERGY CORPORATION, et al.,
    Defendants-Appellants.

                                        ORDER

    Cinergy Corporation’s motion to correct alleged errors in the opinion in this case
issued on August 17, 2006, is granted in part and denied in part. The following
changes are made in the slip opinion:

   P. 2, line 6: For “The modifications” substitute: “The EPA contends that the
modifications”.

   Same page, second line after first paragraph break: For “modifications”
substitute: “a permit for modifications”.
                                                              SO ORDERED.